Citation Nr: 1448998	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-13 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a right hip shrapnel wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during active duty service.

2.  There is no competent medical evidence of a residuals of a right hip shrapnel wound. 

CONCLUSION OF LAW

The criteria for service connection for residuals of right hip shrapnel wound have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A letter of February 2006 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran maintains that his service treatment records are incomplete.  However, the Veteran's service treatment records contain his entrance examination and ongoing treatment reports from 1966 through 1969.  There are no service treatment records after 1969, but a review of the Veteran's personnel records reveals that the Veteran was absent without leave (AWOL) from September 1969 and then was arrested and remained in a Vermont state prison until he was found not guilty.  He was not immediately paroled because there was a federal warrant for his arrest based on being AWOL.  As the Veteran was AWOL from September 1969 until he was incarcerated from March 1970 until his discharge from the Army, it would make sense that there would be no service treatment records after 1969.  Therefore, the Board finds that the Veteran's service treatment records are complete and there is no indication that there are missing service treatment records that have not yet been associated with the claims file.  

The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran's Social Security Administration disability determination, and the records considered in that determination were obtained in March 2014.  A VA examination was conducted in March 2014; the record does not reflect that this examination was inadequate for rating purposes.  The examiner reviewed the medical history of record, examined the Veteran, and provided an opinion with a well-reasoned rationale.

There is no indication in the record that any additional evidence, relevant to the issues decided is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Principles of Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


Facts and Analysis

The Veteran's essential argument is that he suffers from a current right hip disability that is related to a retained shrapnel fragment incurred during his active duty military service.  Specifically, the Veteran maintains that he received a shrapnel wound to his right hip after an ammunitions dump exploded during the Tet Counter Offensive.  The Veteran's service treatment records are devoid of any reference to a right hip injury.  However, where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  

There is evidence tending to suggest the Veteran engaged in combat, including evidence of his presence during the TET Counter Offensive, although, again, no evidence, such as an award of a combat decoration, that would clearly show engagement in combat with the enemy.  Nonetheless, incurring a wound from an explosion at an ammunitions dump is consistent with the circumstances of his service, especially with his personnel records showing that he was present during the Tet Counter Offensive.  Under the circumstances, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that he injured his right hip in service as he described.  

After service, the Veteran reported a history of a shrapnel wound to his right hip to numerous VA health providers.  X-rays of the hip and pelvis were performed in June 2003.  The impression was minimal degenerative joint disease characterized by narrowing and sclerosis of the acetabulum bilaterally.  On VA examination in March 2004, the examiner reviewed the June 2003 imaging studies and reported that there was no evidence of a foreign body.  The examiner assessed degenerative joint disease.  Imaging studies performed in January 2007 also failed to reveal evidence of a foreign body.

In September 2009, a radiology report revealed a small metallic density foreign body along the posterior margin of the left spermatic cord; however, there was no definite metallic density foreign body noted about the right hip.  In March 2011, the Veteran underwent a skin lesion excision for a chronic draining sinus above the right iliac crest.  Superficial small black material was removed.  The mass was subsequently biopsied and revealed adipose and fibrotic tissue.  

In October 2012, the Veteran underwent a total right hip replacement.

On examination in March 2014, the Veteran reported that he received a shrapnel injury when an ammunition dump exploded.  He reported that the wound was cleaned, but that it opened up again in 1972.  After examining the Veteran and reviewing the claim folder, the examiner opined that it was less likely than not that the Veteran's claimed residuals of a shrapnel wound to the right hip were caused by an in-service injury, event, or illness.  The examiner explained that there is no evidence of a shrapnel injury in the service records and that radiographic images from December 2009 failed to show any metal in the right hip.  Additionally, the examiner noted that the pathology report from the cyst removed in March 2011 did not indicate that metal was present.  Lastly, she indicated that the surgery consult lists a lower abdominal cyst, not a right hip cyst, as the Veteran reported.  The examiner concluded that the most likely cause of the degenerative findings in the Veteran's right hip were a result of his years of performing strenuous physical labor doing construction work following service, particularly given that the Veteran had similar degenerative findings in both hips (not just the right) and his remaining joints.  

The Board finds this opinion is adequate as it provides a thorough rationale with citations to the Veteran's medical history.  Although the examiner explains that there is no evidence of a shrapnel injury in service, which the Board concedes based on the Veteran's combat experience, the examiner also cited to persuasive evidence such as radiographic imaging, surgical reports, and a biopsy of a cyst that failed to reveal any current retained shrapnel.  Notably, the examiner reported that the mass the Veteran believed was retained shrapnel, was in fact a lower abdominal cyst and not a right hip cyst.  Additionally, the examiner concluded that the degenerative findings of the Veteran's right hip would be attributed to his post-service occupation in construction, particularly given similar levels of degenerative arthritis in the other hip and his remaining joints.  There are no contrary medical opinions of record.  Although the Veteran sincerely and steadfastly maintains that he retained shrapnel in his right hip following an explosion in Vietnam, there is no medical evidence to support his assertion and, in fact, the multiple x-ray images conducted after service contradict this contention as they show no evidence of a metallic foreign body in the right hip.  Additionally, as a lay person with no medical training, the Veteran is not competent to provide an etiology opinion on such a complex medical issue such as the etiology of his right hip arthritis.  See Layno v. Brown, 6 Vet. App. 46 (1994).

In sum, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for residuals of a right hip shrapnel wound is not warranted.


ORDER

Service connection for residuals of right hip shrapnel wound is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


